Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 1, 2016                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  152047(79)(80)                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
  BARUCH SLS, INC.,                                                                                          Joan L. Larsen,
           Petitioner-Appellant,                                                                                       Justices
                                                                      SC: 152047
  v                                                                   COA: 319953
                                                                      Tax Tribunal: 00-395010;
                                                                          00-415093
  TOWNSHIP OF TITTABAWASSEE,
             Respondent-Appellee.
  _________________________________________/

         On order of the Chief Justice, the motions of Trinity Health Michigan, Inc. (d/b/a
  Saint Joseph Mercy Health System) for leave to file a brief amicus curiae and to extend
  the time for doing so are GRANTED. The amicus brief submitted on October 10, 2016,
  is accepted for filing.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 September 1, 2016
                                                                                Clerk